Exhibit 10.1

Execution Version

$200,000,000

CARRIZO OIL & GAS, INC.

8.625% Senior Notes due 2018

REGISTRATION RIGHTS AGREEMENT

November 17, 2011

Credit Suisse Securities (USA) LLC

RBC Capital Markets, LLC

BNP Paribas Securities Corp.

As   Representatives of the Several Initial Purchasers,

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Ladies and Gentlemen:

Carrizo Oil & Gas, Inc., a Texas corporation (the “Issuer”), proposes to issue
and sell to the Initial Purchasers (collectively, the “Initial Purchasers”),
upon the terms set forth in a purchase agreement of even date herewith (the
“Purchase Agreement”), $200,000,000 aggregate principal amount of its 8.625%
Senior Notes due 2018 (the “Initial Notes”) to be unconditionally guaranteed
(the “Guarantees”) by Bandelier Pipeline Holding, LLC, Carrizo (Marcellus) LLC,
Carrizo (Marcellus) WV LLC, Carrizo Marcellus Holding Inc., CLLR, Inc., Hondo
Pipeline, Inc., Mescalero Pipeline, LLC, Carrizo (Eagle Ford) LLC, and Carrizo
(Niobrara) LLC, each a Delaware limited liability company or corporation (the
“Guarantors” and together with the Issuer, the “Company”). The Initial Notes
will be issued pursuant to an Indenture, dated as of May 28, 2008 (the “Base
Indenture”), as supplemented by the Fourth Supplemental Indenture thereto dated
as of November 2, 2010 (the “Fourth Supplemental Indenture”), the Sixth
Supplemental Indenture thereto dated as of May 4, 2011 (the “Sixth Supplemental
Indenture”), and the Eighth Supplemental Indenture thereto dated as of August 5,
2011 (the “Eighth Supplemental Indenture” and, together with the Fourth
Supplemental Indenture, the Sixth Supplemental Indenture, and the Base
Indenture, the “Indenture”), among the Company, the Subsidiary Guarantors named
therein and Wells Fargo Bank, National Association, as Trustee (the “Trustee”).

The Company and the Representative are each party to that certain Registration
Rights Agreement dated as of November 2, 2010 by and among the Company and
Credit Suisse Securities (USA) LLC, Wells Fargo Securities, LLC and RBC Capital
Markets, LLC, relating to $400,000,000 aggregate principal amount of 8.625%
Senior Notes due 2018 (the “Existing Notes”) issued by the Company on
November 2, 2010 (the “Existing Notes Closing Date”), pursuant to which the
Company exchanged the Initial Notes (as defined therein) for Exchange Notes (as
defined therein and referred to herein as the “Existing Exchange Notes”).

As an inducement to the Initial Purchasers, the Company agrees with the Initial
Purchasers, for the benefit of the holders of the Initial Notes (including,
without limitation, the Initial Purchasers), the Exchange Notes (as defined
below) and the Private Exchange Notes (as defined below) (collectively the
“Holders”), as follows:



--------------------------------------------------------------------------------

1. Registered Exchange Offer. The Company shall, at its own cost, and on or
before the date that is 180 days after the date of original issue of the Initial
Notes (the “Issue Date”) use commercially reasonable efforts to file a
registration statement (the “Exchange Offer Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) on an appropriate form
under the Securities Act of 1933, as amended (the “Securities Act”), with
respect to a registered offer (the “Registered Exchange Offer”) to exchange each
outstanding Initial Note for a new note (the “Exchange Notes”) having terms
substantially identical in all material respects to such outstanding Initial
Note (except that the Exchange Note will not contain terms with respect to
transfer restrictions or the payment of liquidated damages (as described in
Section 6 hereof). If the Exchange Notes are fungible for U.S. federal income
tax purposes with the Existing Exchange Notes, the Company shall use its
commercially reasonable efforts to cause the Exchange Notes to have the same
CUSIP number and ISIN number as the Existing Exchange Notes. The Company shall
use its commercially reasonable efforts (which shall include filing of all
necessary amendments to such Exchange Offer Registration Statement) to cause the
Exchange Offer Registration Statement to be declared (or become automatically)
effective under the Securities Act within 360 days after the Issue Date of the
Initial Notes and shall keep the Registered Exchange Offer open for not less
than 20 business days (or longer, if required by applicable law) after the date
notice of the Registered Exchange Offer is mailed to the Holders (such period
being called the “Exchange Offer Registration Period”).

If the Company effects the Registered Exchange Offer, the Company will be
entitled to close the Registered Exchange Offer 20 business days after the
commencement thereof (or longer, if required by applicable law or any
broker-dealer as described in this Section 1 below) provided that the Company
has accepted all the Initial Notes theretofore validly tendered in accordance
with the terms of the Registered Exchange Offer.

Promptly following the effectiveness of the Exchange Offer Registration
Statement, the Company shall offer the Exchange Notes in exchange for surrender
of the Initial Notes, it being the objective of such Registered Exchange Offer
to enable each Holder electing to exchange the Initial Notes for Exchange Notes
(assuming that such Holder is not an affiliate of the Company within the meaning
of the Securities Act, acquires the Exchange Notes in the ordinary course of
such Holder’s business and has no arrangements with any person to participate in
the distribution of the Exchange Notes and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such Exchange Notes from and after their receipt without any limitations
or restrictions under the Securities Act and without material restrictions under
the securities laws of the several states of the United States; provided,
however, that Participating Broker-Dealers (as defined below) receiving Exchange
Notes in the Registered Exchange Offer will have a prospectus delivery
requirement with respect to resales of such Exchange Notes.

The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder which is a broker-dealer
electing to exchange Securities, acquired for its own account as a result of
market making activities or other trading activities, for Exchange Notes (a
“Participating Broker-Dealer”), is required to deliver a prospectus containing
information substantially set forth in (a) Annex A hereto on the cover,
(b) Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose
of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Notes received by such Participating Broker-Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Exchange Notes acquired in exchange for Initial Notes constituting any portion
of an unsold allotment is required to deliver a prospectus containing the
information required by Items 507 or 508 of Regulation S-K under the Securities
Act, as applicable, in connection with such sale.

 

2



--------------------------------------------------------------------------------

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
prospectus contained therein, in order to permit such prospectus to be lawfully
delivered by all persons subject to the prospectus delivery requirements of the
Securities Act for such period of time as such persons must comply with such
requirements in order to resell the Exchange Notes; provided, however, that
(i) in the case where such prospectus and any amendment or supplement thereto
must be delivered by a Participating Broker-Dealer or an Initial Purchaser, such
period shall be the lesser of 180 days and the date on which all Participating
Broker-Dealers and the Initial Purchasers have sold all Exchange Notes held by
them (unless such period is extended pursuant to Section 3(j) below) and
(ii) the Company shall make such prospectus and any amendment or supplement
thereto, available to any broker-dealer for use in connection with any resale of
any Exchange Notes for a period of not less than 90 days after the consummation
of the Registered Exchange Offer (or such shorter period which such persons are
required by applicable law to deliver such prospectus).

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Notes acquired by it as part of its initial distribution, the
Company, simultaneously with the delivery of the Exchange Notes pursuant to the
Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Notes held by such Initial Purchaser, debt securities
of the Company having a principal amount equal to the surrendered Initial Notes
issued under the Indenture and having terms identical in all material respects
(including the existence of restrictions on transfer under the Securities Act
and the securities laws of the several states of the United States, but
excluding the payment of liquidated damages as described in Section 6 hereof) to
the Initial Notes (the “Private Exchange Notes”). The Initial Notes, the
Exchange Notes and the Private Exchange Notes are herein collectively called the
“Securities”.

In connection with the Registered Exchange Offer, the Company shall:

(a) mail to each Holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(b) keep the Registered Exchange Offer open for not less than 20 business days
(or longer, if required by applicable law or any broker-dealer, as described
above) after the date notice thereof is mailed to the Holders;

(c) utilize the services of a depositary for the Registered Exchange Offer with
an address in the United States of America, which may be the Trustee or an
affiliate of the Trustee;

(d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

(e) otherwise comply in all material respects with all applicable laws.

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:

(x) accept for exchange all the Securities validly tendered and not withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange;

 

3



--------------------------------------------------------------------------------

(y) deliver to the Trustee for cancellation all the Initial Notes so accepted
for exchange; and

(z) cause the Trustee to authenticate and deliver promptly to each Holder of the
Initial Notes, Exchange Notes or Private Exchange Notes, as the case may be,
equal in principal amount to the Initial Notes of such Holder so accepted for
exchange.

The Indenture will provide that the Exchange Notes will not be subject to the
transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.

Interest on each Exchange Note and Private Exchange Note issued pursuant to the
Registered Exchange Offer and in the Private Exchange will accrue from the last
interest payment date on which interest was paid on the Initial Note surrendered
in exchange therefor or, if no interest has been paid on the such Initial Note,
from the Issue Date.

A Holder of Initial Notes who wishes to exchange such notes for Exchange Notes
in the Registered Exchange Offer will be required to represent to the Company
that at the time of the consummation of the Registered Exchange Offer (i) any
Exchange Notes to be received by it will be acquired in the ordinary course of
business, (ii) if it is not a broker-dealer, it has no arrangement or
understanding to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes, (iii) it is not an “affiliate” of the
Issuer as defined in Rule 405 of the Securities Act, or if it is an affiliate of
the Issuer, that it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, and (iv) if it is a
broker-dealer, that it will receive Exchange Notes for its own account in
exchange for Initial Notes that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Notes. Any Holder who fails to make such representations will not
be entitled to the benefits of Section 6(a) (with respect to a Registration
Default related to the Registered Exchange Offer).

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement, and any amendment thereto and any
prospectus forming part thereof and any supplement thereto, complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

2. Shelf Registration. If, (i) in the event that applicable interpretations of
the staff of the Commission do not permit the Company to effect a Registered
Exchange Offer, as contemplated by Section 1 hereof or (ii) any Initial
Purchaser so requests with respect to the Initial Notes (or the Private Exchange
Notes) not eligible to be exchanged for Exchange Notes in the Registered
Exchange Offer and held by it following consummation of the Registered Exchange
Offer, the Company shall take the following actions:

 

4



--------------------------------------------------------------------------------

(a) The Company shall use its commercially reasonable efforts to file a shelf
registration statement (the “Shelf Registration Statement” and, together with
the Exchange Offer Registration Statement, a “Registration Statement”) on an
appropriate form under the Securities Act, and to cause the Shelf Registration
Statement to be declared (or to become automatically) effective under the
Securities Act, covering resales of the notes, from time to time in accordance
with the methods of distribution set forth in the Shelf Registration Statement
and Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”);
provided, however, that no Holder (other than an Initial Purchaser) shall be
entitled to either have the Securities held by it covered by such Shelf
Registration Statement or otherwise obtain the benefits relating to the
registration of the Securities unless such Holder agrees in writing to be bound
by all the provisions of this Agreement applicable to such Holder.

(b) The Company shall keep the Shelf Registration Statement effective until the
earliest of (the “Shelf Registration Period”) (i) the time when the Securities
covered by the Shelf Registration Statement can be sold pursuant to Rule 144
without any restrictive legend or volume limitations, (ii) one year from the
effective date of the Shelf Registration Statement and (iii) the date on which
all Securities registered thereunder are disposed of in accordance therewith.

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the related prospectus
and any amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, as the case may be, (i) to
comply as to form in all material respects with the applicable requirements of
the Securities Act and the rules and regulations of the Commission and (ii) not
to contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein (in the case of the prospectus, in the light of the circumstances under
which they were made), not misleading.

3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

(a) The Company shall (i) furnish to each Initial Purchaser, prior to the filing
thereof with the Commission, a copy of the Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein, including financial statements and schedules, and, if so requested, all
exhibits thereto (including those incorporated by reference) and, in the event
that an Initial Purchaser (with respect to any portion of an unsold allotment
from the original offering) is participating in the Registered Exchange Offer or
the Shelf Registration Statement, the Company shall use its commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as such Initial Purchaser reasonably may propose in
writing within two business days of the delivery of a draft thereof;
(ii) include the information substantially set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information substantially set forth in
Annex D hereto in the Letter of Transmittal delivered pursuant to the Registered
Exchange Offer; (iii) if requested by an Initial Purchaser, include the
information required by Items 507 or 508 of Regulation S-K under the Securities
Act, as applicable, in the prospectus forming a part of the Exchange Offer
Registration Statement; (iv) include within the prospectus contained in the
Exchange Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably

 

5



--------------------------------------------------------------------------------

acceptable to the Initial Purchasers, which shall contain a summary statement of
the positions taken or policies made by the staff of the Commission with respect
to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of Exchange Notes received in the
Registered Exchange Offer, whether such positions or policies have been publicly
disseminated by the staff of the Commission or such positions or policies, in
the reasonable judgment of the Initial Purchasers based upon advice of counsel
(which may be in-house counsel), represent the prevailing views of the staff of
the Commission; and (v) in the case of the Shelf Registration Statement, include
in the prospectus included in the Shelf Registration Statement (or, if permitted
by Commission Rule 430B(b), in a prospectus supplement that becomes a part
thereof pursuant to Commission Rule 430B(f)) that is delivered to any Holder
pursuant to Section 3(d) and (f), the names of the Holders, who propose to sell
Securities pursuant to the Shelf Registration Statement, as selling
securityholders.

(b) The Company shall give written notice to the Initial Purchasers, the Holders
of the Securities (proposed to be sold under the Shelf Registration Statement,
if applicable) and any Participating Broker-Dealer from whom the Company has
received prior written notice that it will be a Participating Broker-Dealer in
the Registered Exchange Offer (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made):

(i) when the Registration Statement or any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission after the Registration Statement has
become effective for amendments or supplements to the Registration Statement or
the prospectus included therein or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the occurrence of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(v) of the occurrence of any event during the period that the Registration
Statement is effective that requires the Company to make changes in the
Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in the
light of the circumstances under which they were made) not misleading.

 

6



--------------------------------------------------------------------------------

(c) The Company shall use its commercially reasonable efforts to obtain the
withdrawal, at the earliest possible time, of any order suspending the
effectiveness of the Registration Statement.

(d) The Company shall furnish, prior to filing with the Commission, to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment or supplement thereto, including financial statements
and schedules, and, if the Holder so requests in writing, all exhibits thereto
(including those, if any, incorporated by reference), which documents will be
subject to the review and reasonable comment of the Holders and their counsel,
for at least three Business Days. The Company shall not, without the prior
consent of the Initial Purchasers, make any offer relating to the Securities
that would constitute a “free writing prospectus,” as defined in Commission
Rule 405.

(e) If requested by a Participating Broker-Dealer or Holder, the Company shall
deliver to each such person who so requests, without charge, at least one copy
of the Exchange Offer Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, and, if so requested, all
exhibits thereto (including those incorporated by reference).

(f) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request. The Company consents,
subject to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by each of the selling Holders of the Securities
in connection with the offering and sale of the Securities covered by the
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

(g) The Company shall deliver to each Initial Purchaser, any Participating
Broker-Dealer and such other persons required to deliver a prospectus following
the Registered Exchange Offer, without charge, as many copies of the final
prospectus included in the Exchange Offer Registration Statement and any
amendment or supplement thereto as such persons may reasonably request. The
Company consents, subject to the provisions of this Agreement, to the use of the
prospectus or any amendment or supplement thereto by any Initial Purchaser, if
necessary, any Participating Broker-Dealer and such other persons required to
deliver a prospectus following the Registered Exchange Offer in connection with
the offering and sale of the Exchange Notes covered by the prospectus, or any
amendment or supplement thereto, included in such Exchange Offer Registration
Statement.

(h) Prior to any public offering of the Securities, pursuant to any Registration
Statement, the Company shall use commercially reasonable efforts to register or
qualify or cooperate with the Holders of the Securities included therein and
their respective counsel in connection with the registration or qualification of
the Securities for offer and sale under the securities or “blue sky” laws of
such states of the United States as any Holder of the Securities reasonably
requests in writing and do any and all other acts or things reasonably necessary
or advisable to enable the offer and sale in such jurisdictions of the
Securities covered by such Registration Statement; provided, however, that the
Company shall not be required to (i) qualify generally to do business or as a
dealer in securities in any jurisdiction where it is not then so qualified or
(ii) take any action which would subject it to general service of process or to
taxation in any jurisdiction where it is not then so subject.

 

7



--------------------------------------------------------------------------------

(i) The Company shall cooperate with the Holders of the Securities to facilitate
the timely preparation and delivery of certificates or global notes representing
the Securities to be sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Holders may request a reasonable period of time prior to sales of the
Securities pursuant to such Registration Statement.

(j) Upon the occurrence of any event contemplated by clauses (ii) through (v) of
Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall promptly prepare
and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to Holders of the Securities or purchasers of Securities,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; notwithstanding the foregoing, the Company shall not be
required to amend or supplement the Shelf Registration Statement or any related
prospectus if (i) an event occurs and is continuing as a result of which the
Shelf Registration Statement or any related prospectus would, in the Company’s
good faith judgment, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading (with respect to such prospectus only, in the light of the
circumstances under which they were made) and (ii) (a) the Company determines in
its good faith judgment that the disclosure of such event at such time would
have a material adverse effect on its business, operations or prospects or
(b) the disclosure otherwise relates to a pending material business transaction
that has not yet been publicly disclosed; provided, however, such requirement to
amend or supplement the Shelf Registration Statement or any related prospectus
shall not be suspended for more than 45 aggregate days in any 90-day period or
more than 90 aggregate days in any 360-day period). If the Company notifies the
Initial Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer in accordance with clauses (ii) through (v) of Section 3(b) above
to suspend the use of the prospectus until the requisite changes to the
prospectus have been made, then the Initial Purchasers, the Holders of the
Securities and any such Participating Broker-Dealers shall suspend use of such
prospectus and expressly agree to maintain the information contained in such
notice, as well as the fact that it has received such notice, confidential
(except that such information may be disclosed to its counsel) until it has been
publicly disclosed by the Company, and the period of effectiveness of the Shelf
Registration Statement provided for in Section 2(b) above and the Exchange Offer
Registration Statement provided for in Section 1 above shall each be extended by
the number of days from and including the date of the giving of such notice to
and including the date when the Initial Purchasers, the Holders of the
Securities and any known Participating Broker-Dealer shall have received such
amended or supplemented prospectus pursuant to this Section 3(j). If the Company
is required to file any post-effective amendment to the Shelf Registration
Statement or a new Shelf Registration Statement for the sole purpose of adding
Holders to the Shelf Registration Statement, the Company shall not be required
to file such post-effective amendment or new Shelf Registration Statement more
frequently than once every calendar quarter.

(k) Not later than the effective date of the applicable Registration Statement,
the Company will provide a CUSIP number for the Initial Notes, the Exchange
Notes or the Private Exchange Notes, as the case may be, and provide the
applicable trustee with printed certificates or global notes for the Initial
Notes, the Exchange Notes or the Private Exchange Notes, as the case may be, in
a form eligible for deposit with The Depository Trust Company.

 

8



--------------------------------------------------------------------------------

(l) The Company will use commercially reasonable efforts to comply with all
rules and regulations of the Commission to the extent and so long as they are
applicable to the Registered Exchange Offer or the Shelf Registration and will
make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement, which
statement shall cover such 12-month period.

(m) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification. In the event that
such qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

(n) The Company may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement. The Company may exclude from such registration the Securities of any
Holder that fails to furnish such information within a reasonable time after
receiving such request, and the Holder of any such Excluded Securities shall not
be entitled to the benefits of Section 6(a) (with respect to a Registration
Default related to the Shelf Registration).

(o) [INTENTIONALLY OMITTED]

(p) In the case of any Shelf Registration, the Company shall (i) make reasonably
available for inspection during normal business hours by the Holders of the
Securities and any attorney or accountant retained by the Holders of the
Securities all relevant financial and other records, pertinent corporate
documents and properties of the Company reasonably requested by the Holders of
the Securities or any such underwriter and (ii) cause the Company’s officers,
directors, employees, accountants and auditors to make available during normal
business hours all relevant information reasonably requested by the Holders of
the Securities or any such attorney or accountant in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchasers by you and on behalf of the other parties, by one counsel
designated by and on behalf of such other parties as described in Section 4
hereof; provided, further, however, that any information that is designated in
writing by the Company, in good faith, as confidential at the time of delivery
of such information shall be kept confidential by the Holders or any such
attorney or accountant, unless such disclosure is made in connection with a
court proceeding or required by law, or such information is or becomes available
to the public generally or through a third party without, to the knowledge of
any recipient of confidential information, an accompanying obligation of
confidentiality or is independently developed.

(q) [INTENTIONALLY OMITTED]

(r) [INTENTIONALLY OMITTED]

 

9



--------------------------------------------------------------------------------

(s) If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Notes by Holders to the Company (or to such other
Person as directed by the Company) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, the Company shall mark, or caused to
be marked, on the Initial Notes so exchanged that such Initial Notes are being
canceled in exchange for the Exchange Notes or the Private Exchange Notes, as
the case may be; in no event shall the Initial Notes be marked as paid or
otherwise satisfied.

(t) The Company will use its commercially reasonable efforts to, if the Initial
Notes have been rated prior to the initial sale of such Initial Notes, confirm
such ratings will apply to the Securities covered by a Registration Statement.

(u) [INTENTIONALLY OMITTED]

(v) The Company shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.

4. Registration Expenses. The Company shall bear all fees and expenses incurred
in connection with the performance of its obligations under Sections 1 through 3
hereof, whether or not the Registered Exchange Offer or a Shelf Registration is
filed or becomes effective. Each Holder shall pay all brokerage fees and
commissions, all transfer taxes, the fees and expenses of any legal counsel and
any other advisors such Holder engages, and all similar fees and commissions
relating to such Holder’s disposition of Securities.

5. Indemnification. (a) The Company agrees to indemnify and hold harmless each
Holder of the Securities, any Participating Broker-Dealer and each person, if
any, who controls such Holder or such Participating Broker-Dealer within the
meaning of the Securities Act or the Exchange Act (each Holder, any
Participating Broker-Dealer and such controlling persons are referred to
collectively as the “Indemnified Parties”) from and against any losses, claims,
damages or liabilities, joint or several, or any actions in respect thereof
(including, but not limited to, any losses, claims, damages, liabilities or
actions relating to purchases and sales of the Securities) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or “issuer free
writing prospectus,” as defined in Commission Rule 433 (“Issuer FWP”), relating
to the Shelf Registration, or arise out of, or are based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any prospectus,
preliminary prospectus or Issuer FWP, or any supplement thereto, in the light of
the circumstances under which they were made) not misleading, and shall
reimburse, as incurred, the Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that (i) the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in a Registration Statement or prospectus or in any amendment or supplement
thereto or in any preliminary prospectus or Issuer FWP relating to a Shelf
Registration in reliance upon and in conformity with written information
pertaining to such Holder and furnished to the Company by or on behalf of such
Holder specifically for inclusion therein and (ii) with respect to any untrue

 

10



--------------------------------------------------------------------------------

statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to a Shelf Registration Statement, the indemnity
agreement contained in this subsection (a) shall not inure to the benefit of any
Holder or Participating Broker-Dealer from whom the person asserting any such
losses, claims, damages or liabilities purchased the Securities concerned, to
the extent that a prospectus relating to such Securities was required to be
delivered (including through satisfaction of the conditions of Commission
Rule 172) by such Holder or Participating Broker-Dealer under the Securities Act
in connection with such purchase and any such loss, claim, damage or liability
of such Holder or Participating Broker-Dealer results from the fact that there
was not conveyed to such person, at or prior to the time of the sale of such
Securities to such person, an amended or supplemented prospectus or, if
permitted by Section 3(d), an Issuer FWP correcting such untrue statement or
omission or alleged untrue statement or omission if the Company had previously
furnished copies thereof to such Holder or Participating Broker-Dealer; provided
further, however, that this indemnity agreement (i) will be in addition to any
liability which the Company may otherwise have to such Indemnified Party and
(ii) this indemnity will not apply to any loss, claim, damage or liability
arising from an offer or sale, occurring during a period during which the
availability of the Shelf Registration Statement or any related prospectus may
be suspended, of Securities by a Holder to whom the Company theretofore provided
a notice pursuant to clauses (ii) through (v) of Section 3(b) provided that such
loss, claim, damage or liability relates to the contents of such notice.

(b) Each Holder of the Securities, severally and not jointly, will indemnify and
hold harmless the Company and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act from and against
any losses, claims, damages or liabilities or any actions in respect thereof, to
which the Company or any such controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions (i) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, preliminary prospectus or
Issuer FWP or any supplement thereto, in the light of the circumstances under
which they were made) not misleading, but in each case only to the extent that
the untrue statement or omission or alleged untrue statement or omission was
made in reliance upon and in conformity with written information pertaining to
such Holder and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein; and, subject to the limitation set forth
immediately preceding this clause, shall reimburse, as incurred, the Company for
any legal or other expenses reasonably incurred by the Company or any such
controlling person in connection with investigating or defending any loss,
claim, damage, liability or action in respect thereof. This indemnity agreement
will be in addition to any liability which such Holder may otherwise have to the
Company or any of its controlling persons.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably

 

11



--------------------------------------------------------------------------------

satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
the indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. Notwithstanding the foregoing, in any such proceeding,
any indemnified party shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such indemnified
party unless (i) the indemnifying party and the indemnified party shall have
mutually agreed to the contrary; (ii) the indemnifying party has failed within a
reasonable time to retain counsel reasonably satisfactory to the indemnified
party; (iii) the indemnified party shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the indemnifying party shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses or more than one separate firm (in addition
to any local counsel) for all indemnified parties, and that all such fees and
expenses shall be reimbursed as they are incurred. No indemnifying party shall,
without the prior written consent of the indemnified party, which consent shall
not be unreasonably withheld or delayed, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding any other provision of this
Section 5(d), the Holders of the Securities shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holders from the sale of the Securities pursuant to a Registration Statement
exceeds the amount of damages which such Holders have otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who

 

12



--------------------------------------------------------------------------------

was not guilty of such fraudulent misrepresentation. For purposes of this
paragraph (d), each person, if any, who controls such indemnified party within
the meaning of the Securities Act or the Exchange Act shall have the same rights
to contribution as such indemnified party and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as the Company.

(e) The agreements contained in this Section 5 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.

6. Additional Interest Under Certain Circumstances. (a) If: (i) the Exchange
Offer Registration Statement (or, if required, the Shelf Registration Statement)
is not filed on or before the date that is 180 days after the Issue Date; or
(ii) the Registered Exchange Offer is not completed (or, if required, the Shelf
Registration Statement is not declared (or does not become automatically)
effective) on or before the date that is 360 days after the Issue Date (each
such event referred to in clause (i) and (ii), a “Registration Default”), then
the Company will pay each Holder of Initial Notes liquidated damages in the form
of additional interest in an amount equal to 0.25% per annum of the principal
amount of Initial Notes held by such Holder, with respect to the first 90 days
after the date of the Registration Default (which rate shall be increased by an
additional 0.25% per annum for each subsequent 90-day period that such
liquidated damages continue to accrue) in each case until the Registration
Default no longer exists; provided, however, that at no time shall the amount of
liquidated damages accruing exceed in the aggregate 1.0% per annum. Upon filing
of the Exchange Offer Registration Statement (or, if required, the Shelf
Registration Statement) in the case of a Registration Default referred to in
clause (i), or the completion of the Registered Exchange Offer (or, if required,
the effectiveness of the Shelf Registration Statement or termination thereof in
accordance with the registration rights agreement), in the case of a
Registration Default referred to in clause (ii), liquidated damages described in
this Section 6 will cease to accrue.

(b) Any amounts of Additional Interest due pursuant to clause (i) or (ii) of
Section 6(a) above will be payable in cash on the regular interest payment dates
with respect to the Initial Notes. The amount of Additional Interest will be
determined by multiplying the applicable Additional Interest rate by the
principal amount of the Initial Notes, multiplied by a fraction, the numerator
of which is the number of days such Additional Interest rate was applicable
during such period (determined on the basis of a 360-day year comprised of
twelve 30-day months), and the denominator of which is 360. The obligation of
the Company to pay Additional Interest in the case of any Registration Default
shall be the sole and exclusive remedy of the Holders for any such Registration
Default and the failure of the Company to comply with its obligtions under
Section 1 and Section 2. Notwithstanding anything to the contrary herein,
(i) the amount of Additional Interest payable shall not increase because more
than one Registration Default has occurred and is continuing and (ii) a Holder
that is not entitled to the benefits of the Shelf Registration Statement shall
not be entitled to Additional Interest with respect to any Registration Default
that pertains to the Shelf Registration.

7. Rules 144 and 144A. The Company shall use its commercially reasonable efforts
to file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the request of any Holder of Transfer
Restricted Securities (as hereafter defined), make publicly available other
information so long as necessary to permit sales of their securities pursuant to
Rules 144 and 144A. The Company will provide a copy of this Agreement to
prospective purchasers of Initial Notes identified to the Company by the Initial
Purchasers upon request. Upon the request of any Holder of Initial Notes, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements. Notwithstanding the

 

13



--------------------------------------------------------------------------------

foregoing, nothing in this Section 7 shall be deemed to require the Company to
register any of its securities pursuant to the Exchange Act.

“Transfer Restricted Securities” means each Note until (i) the date on which
such Transfer Restricted Security has been exchanged by a person other than a
broker-dealer for a freely transferable Exchange Note in the Registered Exchange
Offer, (ii) following the exchange by a broker-dealer in the Registered Exchange
Offer of a Initial Note for an Exchange Note, the date on which such Exchange
Note is sold to a purchaser who receives from such broker-dealer on or prior to
the date of such sale a copy of the prospectus contained in the Exchange Offer
Registration Statement, or (iii) the date on which such Initial Note has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement.

8. Underwritten Registrations. Notwithstanding anything herein to the contrary,
no Securities covered by the Shelf Registration Statement may be sold in an
underwritten offering under the Shelf Registration Statement without the prior
written consent of the Company.

9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

(2) if to the Initial Purchasers;

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010-3629

Fax No.: (212) 325-4296

Attention: Transactions Advisory Group

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Fax No.: (212) 701-5674

Attention: Richard D. Truesdell

 

14



--------------------------------------------------------------------------------

(3) if to the Company, at its address as follows:

Carrizo Oil & Gas, Inc.

1000 Louisiana Street, Suite 1500

Houston, TX 77002

Fax No.: (713) 328-1035

Attention: General Counsel

with a copy to:

Baker Botts L.L.P.

One Shell Plaza

910 Louisiana Street

Houston, TX 77002

Fax No.: (713) 229-1522

Attention: Gene J. Oshman

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

(c) No Prohibitive Agreements. The Company has not, as of the date hereof,
entered into any agreement with respect to its securities that would prohibit
the performance of the Company’s duties and obligations pursuant to this
Agreement.

(d) Successors and Assigns. This Agreement shall be binding upon the respective
successors and assigns of each of the parties hereto.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

(h) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(i) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its

 

15



--------------------------------------------------------------------------------

affiliates (other than subsequent Holders of Securities if such subsequent
Holders are deemed to be affiliates solely by reason of their holdings of such
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers and the Company in accordance with its terms.

 

16



--------------------------------------------------------------------------------

Very truly yours, CARRIZO OIL & GAS, INC.         By:   /s/ Paul F. Boling
        Name:   Paul F. Boling         Title:  

Vice President and Chief Financial

Officer

 

BANDELIER PIPELINE HOLDING, LLC         By:   /s/ Paul F. Boling         Name:  
Paul F. Boling         Title:  

Vice President and Chief Financial

Officer

 

CARRIZO (EAGLE FORD) LLC         By:   /s/ Paul F. Boling         Name:   Paul
F. Boling         Title:  

Vice President and Chief Financial

Officer

 

CARRIZO (MARCELLUS) LLC         By:   /s/ Paul F. Boling         Name:   Paul F.
Boling         Title:  

Vice President and Chief Financial

Officer

 

CARRIZO (MARCELLUS) WV LLC         By:   /s/ Paul F. Boling         Name:   Paul
F. Boling         Title:  

Vice President and Chief Financial

Officer

 

17



--------------------------------------------------------------------------------

CARRIZO MARCELLUS HOLDING, INC.         By:   /s/ Paul F. Boling         Name:  
Paul F. Boling         Title:  

Vice President and Chief Financial

Officer

 

CARRIZO (NIOBRARA) LLC         By:   /s/ Paul F. Boling         Name:   Paul F.
Boling         Title:  

Vice President and Chief Financial

Officer

 

CLLR, INC.         By:   /s/ Paul F. Boling         Name:   Paul F. Boling
        Title:  

Vice President and Chief Financial

Officer

 

HONDO PIPELINE INC.         By:   /s/ Paul F. Boling         Name:   Paul F.
Boling         Title:  

Vice President and Chief Financial

Officer

 

MESCALERO PIPELINE, LLC         By:   /s/ Paul F. Boling         Name:   Paul F.
Boling         Title:  

Vice President and Chief Financial

Officer

 

18



--------------------------------------------------------------------------------

The foregoing Registration

Rights Agreement is hereby confirmed

and accepted as of the date first

above written.

CREDIT SUISSE SECURITIES (USA) LLC

RBC CAPITAL MARKETS, LLC

BNP PARIBAS SECURITIES CORP.

Acting on behalf of themselves

and as Representatives of

the several Initial Purchasers

 

by: CREDIT SUISSE SECURITIES (USA) LLC                 By:   /s/ Robert
Hendricks   Name: Robert Hendricks   Title: Director

 

by: RBC CAPITAL MARKETS, LLC                 By:   /s/ Kevin Hays  

Name: Kevin Hays

Title: Director

 

by: BNP PARIBAS SECURITIES CORP.                 By:   /s/ Jim Turner  

Name: Jim Turner

Title: Managing Director

 

19



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such Exchange Notes. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of
Exchange Notes received in exchange for Initial Notes where such Initial Notes
were acquired by such broker-dealer as a result of market-making activities or
other trading activities. The Company has agreed that, for a period of 180 days
after the Expiration Date (as defined herein), it will make this Prospectus
available to any broker-dealer for use in connection with any such resale. See
“Plan of Distribution.”

 



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Notes for its own account in exchange
for Securities, where such Initial Notes were acquired by such broker-dealer as
a result of market-making activities or other trading activities, must
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Notes. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such Exchange Notes. This Prospectus, as it may be
amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of Exchange Notes received in exchange for Initial Notes
where such Initial Notes were acquired as a result of market-making activities
or other trading activities. The Company has agreed that, for a period of 180
days after the Expiration Date, it will make this prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale. In addition, until , 20[ ] , all dealers effecting transactions in the
Exchange Notes may be required to deliver a prospectus.(1)

The Company will not receive any proceeds from any sale of Exchange Notes by
broker-dealers. Exchange Notes received by broker-dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the Exchange Notes or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer or the purchasers of any such Exchange Notes. Any broker-dealer
that resells Exchange Notes that were received by it for its own account
pursuant to the Exchange Offer and any broker or dealer that participates in a
distribution of such Exchange Notes may be deemed to be an “underwriter” within
the meaning of the Securities Act and any profit on any such resale of Exchange
Notes and any commission or concessions received by any such persons may be
deemed to be underwriting compensation under the Securities Act. The Letter of
Transmittal states that, by acknowledging that it will deliver and by delivering
a prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

For a period of 180 days after the Expiration Date the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders of the
Securities) other than commissions or concessions of any brokers or dealers and
will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.

 

 

(1) In addition, the legend required by Item 502(b) of Regulation S-K will
appear on the back cover page of the Exchange Offer prospectus.

 



--------------------------------------------------------------------------------

ANNEX D

 

  •  

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

  Name:                                                                         
Address:                                                                     
                                                                                
 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Notes. If the undersigned is a broker-dealer that will receive Exchange Notes
for its own account in exchange for Initial Notes that were acquired as a result
of market-making activities or other trading activities, it acknowledges that it
will deliver a prospectus in connection with any resale of such Exchange Notes;
however, by so acknowledging and by delivering a prospectus, the undersigned
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act.

 